DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 11, 14, and 16-21 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Figures 12 and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Matsumura US 2017/0361681 Figures 6-7 are prior art for Figures 12 and 13 of instant application).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akabane US 2008/0012446.
[AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (First surface)][AltContent: arrow]
    PNG
    media_image1.png
    335
    377
    media_image1.png
    Greyscale
Figure 2A Akabane



Regarding claim 2, Akabane discloses the buffer member (93, 97) of the second deformable part (20) contacts with an inner surface of the bracket (Fig. 2a) forming the accommodating part (4) and the conductive brush (8) and the end portion of the first end portion (82).

Regarding claim 3, Akabane discloses the buffer member of the second deformable part (20) contacts with an end part of the conductive brush (8) in the terminal part side and an inner surface of bracket (Fig. 2a) in the second surface side (see Fig.  of the conductive brush (8).

Regarding claim 4, Akabane discloses the buffer member (93, 97) of the second deformable part (20) surrounds an end part of the conductive brush in the terminal part side (82)(Fig. 2A).




Regarding claim 14, Akabane discloses an armature (2)(Fig. 1) including a commutator (7), and a frame (2); and a magnet (6) provided at the frame (2), wherein the frame includes a bottom part (paragraph 26) and a side wall part (1), the bottom part includes a hole part (95) passing a rotary shaft (51) of the armature through to an outside, and the side wall part covers an outer periphery of the armature (2) and includes an opening part on a side opposite to the bottom part (paragraph 26), the magnet is provided at an inner wall surface of the side wall part of the frame (2), the inner wall surface faces the armature, and the bracket (Fig. 2a) is attached to the opening part of the frame (2).

Regarding claim 18, Akabane discloses the member made of the rubber material (see paragraph 11, damper member composed of rubber based elastic compound) is fixed to the second surface of the conductive brush (8).

Regarding claim 19, Akabane discloses the buffer member (97) contacts with the member made of the rubber material (see paragraph 11, damper member composed of rubber based elastic compound) and the second wall part (right side of 43, Fig. 2A).



Regarding claim 21, Akabane disclose the buffer member (97) of the first deformable part and the buffer member of the second deformable part (20) are separated by the member made of the rubber material (see paragraph 11, rubber based elastic compound).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akabane US 2008/0012445 in view of Kaijura US 2016/ 0376946.


In the same field of endeavor, Kaijura teaches the first deformable part includes one of a gel and a grease (lubricating oil, paragraph 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first deformable part includes one of a gel and a grease in Akabane, as taught by Kaijura, in order to improve the efficiency of the combustion engine.

Regarding claim 11, Acabane fails to disclose the second deformable part includes one of a gel and a grease.
In the same field of endeavor, Kaijura teaches the second deformable part includes one of a gel and a grease (lubricating oil, paragraph 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second deformable part includes one of a gel and a grease in Acabane, as taught by Kaijura, in order to improve the efficiency of the combustion engine.

Claims 16-17are rejected under 35 U.S.C. 103 as being unpatentable over Akabane US 2008/0012445 in view of Matsumura US2017/0361681.


In the same field of endeavor, Matsumura teaches a plurality of gears (50) including an output gear configured to output rotation of the motor (30) to the outside; and a housing (20) configured to house the plurality of gears (50) and the motor (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of gears including an output gear configured to output rotation of the motor to the outside; and a housing configured to house the plurality of gears and the motor in Akabane, as taught by Matsumura, in order to reduce noise from the vehicle motor.


Regarding claim 17, Akabane fails to disclose a vehicle comprising: an air conditioning system including the rotary apparatus according to claim 16; and a louver controlled by the rotary apparatus.
In the same field of endeavor, Matsumura teaches a vehicle (Fig. 7) comprising: an air conditioning system (101) including the rotary apparatus (Fig. 6)(see paragraph 130) according to claim 16; and a louver (see paragraph 38)(104)(Fig. 6) controlled by the rotary apparatus (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a vehicle comprising: an air conditioning system including the rotary apparatus according to claim 16; and a louver controlled by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                              Supervisory Patent Examiner, Art Unit 2839